MEMORANDUM **
Ashok Patel, a native and citizen of India, petitions for review of the order of the Board of Immigration Appeals’ (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of exclusion and deportation pursuant to 8 U.S.C. §§ 1158(a) and 1253(h). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a).
We review factual determinations concerning a petitioner’s eligibility for asylum under a substantial evidence standard, uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Sangha v.. INS, 103 F.3d 1482, 1487 (9th Cir.1997). We deny the petition for review.
To establish an imputed political opinion, Petitioner must show that his persecutors actually imputed a political opinion to him. Id. at 1487, 1489. He failed to offer any evidence of a political opinion, imputed or otherwise. See id.
Because petitioner did not meet the standard for asylum, he could not satisfy the standard for withholding of exclusion and deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.